Appellant, on her motion for a rehearing, contends that we erred in our original opinion by affirming this cause. She contends that neither the indictment nor the verdict of the jury authorized the suspension of her license to drive an automobile upon the highways of this State for a period of six months. We find ourselves unable to agree with her. It was charged in the indictment that she drove an automobile upon a public street in the City of San Angelo while drunk. The jury found her guilty as charged and assessed her punishment at a fine of $75 and confinement in the county jail for a period of sixty days. She contends that since the court entered judgment in accordance with said verdict and in addition suspended her license to drive an automobile upon the public roads and highways of this State for a period of six months, she is being deprived of a privilege without due process of law.
Sec. 6687a (Sec. 16, R. C. S.) provides that the license of any person shall be automatically suspended or revoked upon final conviction for driving an automobile upon the public highways while under the influence of intoxicating liquor or narcotic drugs. Since the license of a person who is found guilty on the charge contained in the indictment is automatically suspended for six months for the first offense, it is of no moment whether such is incorporated in the judgment or not. It follows, as a matter of law, from conviction.
The motion for a rehearing will be overruled. *Page 287 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.